Citation Nr: 0639562	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left foot drop.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder and an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


NTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the veteran's appeal for service connection 
for post-traumatic stress disorder was resolved by an April 
2006 rating decision granting service connection for this 
disability.  The case has been returned to the Board for 
further appellate action on the remaining issues.

A February 2004 Board hearing was cancelled at the veteran's 
request.  The veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2006).

The issue of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder and an 
anxiety disorder are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  Arthritis of the spine was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.

2.  Degenerative arthritis of the left knee was not present 
within one year of the veteran's discharge from service and 
is not etiologically related to service.

3.  Degenerative arthritis of the right knee was not present 
within one year of the veteran's discharge from service and 
is not etiologically related to service.

4.  Entitlement to service connection for left foot drop was 
denied in an unappealed rating decision in October 1997.

5.  The evidence received since the October 1997 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to establish a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Arthritis of the spine was not incurred in or aggravated 
by active duty and the incurrence or aggravation of arthritis 
of the spine during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Degenerative arthritis of the left knee was not incurred 
in or aggravated by active duty and its incurrence or 
aggravation during active duty may not be presumed38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by active duty and its incurrence or 
aggravation during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for left 
foot drop.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left foot drop 
and arthritis of the spine and knees.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to his service connection claims, the veteran 
was provided with the notice required by the VCAA, by letter 
mailed in December 2002, prior to the initial adjudication of 
the claims.  Although this letter did not specifically inform 
the veteran that he should submit any pertinent evidence in 
his possession, it did inform him of the evidence that would 
be pertinent and that he should submit such evidence or 
provide the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The Board also notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The veteran was also provided notice 
concerning the disability-rating and effective-date elements 
of the claims in the supplemental statement of the case 
mailed in July 2006.  

With respect to the claim to reopen a claim for service 
connection for left foot drop, in the May 2003 statement of 
the case, the RO incorrectly informed the veteran that new 
and material evidence was not required to reopen this claim.  
As a result, the Board remanded the case to the originating 
agency for appropriate corrective action.  Thereafter, the 
originating agency sent the appellant a supplemental 
statement of the case in July 2006, in which it informed him 
that service connection had been denied for the disability 
because it was first clinically noted in 1996 and that 
clinical evidence relating the disorder to military service 
was needed to reopen the claim.  Through multiple letters 
from the originating agency, the veteran is on notice of the 
fact that VA will assist him in obtaining medical records if 
he provides the identifying information and any necessary 
authorization to enable VA to obtain the records on his 
behalf.  Moreover, he is represented in this appeal by an 
organization that is well aware of the assistance that VA 
will provide to obtain medical records.  In the Board's 
opinion, the notice provided to the veteran in response to 
the claim to reopen is adequate.  Although the originating 
agency did not readjudicate the claim to reopen after 
providing the required notice, no additional evidence was 
received so there was no reason to do so.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims.  The Board has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
a VA examination would result in evidence that would 
substantiate any of the claims.  In this regard, the Board 
notes that service medical records are negative for evidence 
of any of the claimed disorders and there is no post-service 
medical evidence of any of the disorders until decades 
following the veteran's discharge from service or medical 
evidence suggesting that any of the disorders are 
etiologically related to service.  VA has no duty to provide 
a VA examination under these circumstances.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
organic disease of the nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for left foot drop was 
denied in an unappealed rating decision of October 1997 
because there was no medical evidence of the disorder until 
many years after the veteran's discharge from service or 
medical evidence of a nexus between the disorder and his 
military service.  The medical evidence added to the record 
continues to show the presence of left foot drop many years 
following the veteran's discharge from service.  It includes 
no medical evidence suggesting that the disorder was present 
within one year of the veteran's discharge from service or 
that it is etiologically related to service.  Therefore, it 
is not new and material.  The veteran's statements to the 
effect that the disorder was acquired in service or resulted 
from a back disorder acquired in service are new evidence; 
however, they are insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  In addition, the veteran's statements to the 
effect that the disorder was acquired in service are in 
conflict with the service medical records and the report of 
an August 1987 VA examination showing no evidence of left 
foot drop and with his earlier statements indicating that he 
first noticed left foot drop in 1996.  Therefore, they are 
not material, and reopening of the claim is not in order.  
Accordingly, reopening of the claim is not in order.

Service Connection Claims

Service medical records are negative for evidence of 
arthritis of the spine or knee, and there is no medical 
evidence of arthritis in any of these joints until decades 
following the veteran's discharge from service.  Moreover, 
there is no medical evidence of a nexus between any of these 
disabilities and the veteran's military service.  The 
evidence of a nexus between these disabilities and the 
veteran's military service is limited to the his own 
statements.  This is not competent evidence of the alleged 
nexus since the veteran does not have the medical expertise 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.  




ORDER

Service connection for arthritis of the spine is denied.

Service connection for degenerative arthritis of the left 
knee is denied.

Service connection for degenerative arthritis of the right 
knee is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of a claim of entitlement 
to service connection for left foot drop is denied.


REMAND

In August 2006, the veteran submitted a notice of 
disagreement with an April 2006 rating decision assigning an 
initial rating of 30 percent for PTSD.  The record does not 
reflect that he has been provided a statement of the case in 
response to the notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following:

1.  The appellant should be provided a 
statement of the case addressing the 
issue of entitlement to a higher initial 
rating for PTSD an anxiety disorder.  He 
should also be informed of the 
requirements to perfect an appeal with 
respect to this new issue.

2.  If the veteran perfects an appeal 
with respect to this issue, the RO or the 
AMC should ensure that any indicated 
development is completed before the 
claims folder is returned to the Board.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


